IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0855
                             Filed August 17, 2016


IN THE INTEREST OF B.G. AND A.G.,
Minor Children,

C.S., Mother,
       Appellant.

________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.




      A mother appeals from the termination of her parental rights to her

children. AFFIRMED.




      Jennifer M. Olsen of Olsen Law Office, Davenport, for appellant mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                              2


POTTERFIELD, Presiding Judge.

          A mother appeals from the termination of her parental rights to her

children, B.G. and A.G.1 She argues termination was not in the best interests of

her children and statutory factors weigh against termination. We disagree and

therefore affirm.

I. Background Facts and Proceedings

          At the time of the termination hearing, B.G. was eight years old and A.G.

was three years old.          The family first came to the attention of the Iowa

Department of Human Services (DHS) in July 2014, due to allegations the

children had witnessed the father abusing the mother.               A DHS investigation

revealed the mother was unemployed and homeless. A.G. was in the mother’s

care, but B.G. was staying with a friend of the maternal grandmother.              The

mother denied any physical violence between her and the father.

          B.G. has remained placed out of the mother’s care since July 2014. A.G.

was placed with the child’s godmother in August 2014 and has not been in her

mother’s care since. On December 16, 2014, the juvenile court adjudicated B.G.

and A.G. to be children in need of assistance (CINA) pursuant to Iowa Code

section 232.2(6)(c)(1) and (6)(c)(2) (2013). The CINA adjudications were based

upon the court’s finding that the ongoing domestic violence between the parents

placed the children’s physical and emotional health at risk. The juvenile court

transferred custody of the children to DHS for placement in foster care.             In

addition to being placed in foster care, both children were placed in the custody

of a maternal aunt for a significant period of time. However, the court returned

1
    The father’s parental rights were also terminated, but he has not appealed.
                                           3


them to foster care when the aunt determined she was unable to care for them

long-term.

       On May 3, 2016, the juvenile court terminated the mother’s parental rights

to B.G. pursuant to sections 232.116(1)(d) and (f) and 232.117 (2015), and to

A.G. pursuant to sections 232.116(1)(d) and (h) and 232.117. The juvenile court

noted the mother was “extremely inconsistent” in her visitation with the children

until after the State filed the petition for termination of her parental rights, and she

had turned down numerous referrals to housing programs offered to address her

homelessness.      The juvenile court also stressed the more central issue at

hand—the mother’s ongoing relationship with the father. Despite the fact the

mother claimed she had little contact with the father, the court listed a number of

facts that belied her claim: the mother admitted the father assaulted her; she

would, at times, call DHS from the phone number used by the father; she went

on an out-of-state trip with him; she worked at the same job as the father for

several weeks; she was with the father when he was arrested in March 2016 for

assaulting another girlfriend; she had received calls, during visits with B.G. and

A.G., from the father’s other girlfriends who assumed the mother knew where he

was; she took the father’s calls from jail; and she recently agreed to drop a no-

contact order—something she had done on multiple occasions in the past—in

order to assist the father with his criminal cases. The juvenile court found the

mother was a victim of domestic violence and had proven unable to protect

herself or end her relationship with the father.        The court concluded, “[The

mother] is so enmeshed with [the father] that she cannot see that she has

chosen him over her children and their safety.”
                                            4


       The mother appeals.

II. Standard of Review

       We review termination proceedings de novo, and we will affirm if any

statutory ground is supported by clear and convincing evidence in the record.

See In re M.W., 876 N.W.2d 212, 219, 222 (Iowa 2016).

III. Analysis

       The controlling framework for termination-of-parental-rights cases is well-

established and need not be repeated.           See id. at 219–20 (setting forth the

applicable “three-step analysis”).      The mother does not contest the statutory

grounds for termination; she maintains only that termination was not in the

children’s best interests and statutory factors weigh against termination. See

Iowa Code § 232.116(2), (3). She argues termination is contrary to her children’s

best interests because B.G. and A.G. are bonded to her, a relative may be

approved to adopt the children, and termination is likely to cause B.G. to exhibit

negative behavior.2

       Upon our de novo review, taking into account the relevant factors set forth

in Iowa Code section 232.116(2) and (3), we find termination of the mother’s

parental rights is in the best interests of B.G. and A.G and no factor weighs

sufficiently against termination.     Throughout the pendency of the case, the

mother lacked stable housing and employment. Although she was making some



2
  The mother suggests two alternatives she believes would better serve her children’s
interests. First, she argues the juvenile court should have granted her additional time to
demonstrate her ability to parent B.G. and A.G. safely. In the alternative, she argues the
court could have established a guardianship so that B.G. and A.G. could be placed with
relatives and the mother could maintain her legal relationship with the children. The
mother also presented these alternatives to the juvenile court at the termination hearing.
                                         5


progress in these areas as the termination hearing approached, she had not

proven any likelihood of sustained success.        Furthermore, while the mother

testified at the termination hearing she understood the father had abused her and

it was not safe for B.G. and A.G. to be around him, her words do not find support

in her actions. DHS reports reveal the mother maintained a relationship with the

father throughout the pendency of the case. We agree with the juvenile court’s

conclusion the mother’s unwillingness to separate herself from the father posed

an ongoing risk to her children. Both children are adoptable, and termination will

allow them to achieve permanency. See In re A.M., 843 N.W.2d 100, 113 (Iowa

2014) (citing In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring

specially) (noting the “defining elements in a child’s best interest” are the child’s

safety and her “need for a permanent home”)).

       We also find no statutory factors weigh against termination here. B.G. and

A.G. have been placed out of the mother’s care since July 2014 and August

2014, respectively. As a result, the bonds between the mother and the children

are no longer sufficiently strong to make termination detrimental to the children.

See Iowa Code § 232.116(3)(c). Furthermore, B.G. and A.G. were in a foster

home at the time of the termination hearing, not in the legal custody of any

relative. See id. § 232.116(3)(a).

       For these reasons, we affirm the juvenile court’s termination of the

mother’s parental rights to her children, B.G. and A.G.

       AFFIRMED.